Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the microelectronic device " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Suzuki et al (PG Pub 2007/0272151 A1).
Regarding claim 9, Suzuki teaches a method of forming an integrated circuit (IC, paragraph [0110]), comprising: providing a substrate wafer (W, fig. 1) having a notch (fig. 1) and coated with a photoresist layer (with device 36a); loading the wafer on an exposure stage of a photolithography tool (30, paragraph [0038]); translating and/or rotating the wafer while the wafer notch is imaged (92 in 30, fig. 2, paragraph [0055]) by the photolithography tool; transferring the wafer to a pre-alignment stage (“A”, fig. 1) of the photolithography tool; aligning the wafer on the pre-alignment stage using a notch pin (44, paragraphs [0033][0038]) of the pre-alignment stage; and after the aligning, exposing the photoresist layer to light on the exposure stage (at 85, paragraph [0031]).  
Regarding claim 14, Suzuki teaches the method of claim 9, wherein the wafer comprises silicon (paragraph [0110]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub 2007/0272151 A1).
Regarding claim 10, Suzuki remains as applied in claim 9.
Suzuki does not teach the photolithography tool is a Nikon ill wafer stepper or a Nikon i12 wafer stepper.  
Suzuki teaches to use Nikon processing system (paragraph [0102]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to use any model of Nikon photolithography tool, such as Nikon ill wafer stepper or a Nikon i12, according to the fineness/dimensions of the patterns to be formed.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub 2007/0272151 A1) as applied to claim 9 above, and further in view of Chu et al (PG Pub 2017/0229575 A1).
Regarding claim 11, Suzuki remains as applied in claim 9.
Suzuki further teaches the method of claim 9, further comprising: developing (37c, fig. 1) the photoresist to provide a patterned photoresist layer.
Suzuki does not teach implanting dopant ions into a substrate of the microelectronic device where exposed by the patterned photoresist layer, the substrate being a part of the wafer; and subsequently removing the patterned photoresist layer.  
In the same field of endeavor, Chu teaches implanting dopant ions (fig. 2, paragraph [0010]) into a substrate (202) of the microelectronic device (100, paragraph [0007]) where exposed by the patterned photoresist layer (paragraph [0010]), the substrate being a part of the wafer (paragraph [0008]); and subsequently removing (fig. 5) the patterned photoresist layer, for the benefit of manufacturing a microelectronic device by doping/forming different parts of the device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to implant dopant ions into a substrate of the microelectronic device where exposed by the patterned photoresist layer, the substrate being a part of the wafer; and subsequently remove the patterned photoresist layer for the benefit of manufacturing a microelectronic device by doping/forming different parts of the device.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub 2007/0272151 A1) as applied to claim 9 above, and further in view of Lin et al (PG Pub 2018/0315765 A1).
Regarding claim 12, Suzuki remains as applied in claim 9.
Suzuki further teaches the method of claim 9, further comprising: developing (37c, fig. 1, paragraph [0029]) the photoresist to provide a patterned photoresist layer.
Suzuki does not teach a patterned photoresist layer is over a layer on the wafer; nor removing material from the layer.
In the same field of endeavor, Lin teaches developing the photoresist to provide a patterned photoresist layer over a layer (334/324, fig. 12A, paragraph [0033]) on the wafer (110); removing material (fig. 12A) from the layer where exposed by the patterned photoresist layer; and subsequently removing (paragraph [0033]) the patterned photoresist layer, for the benefits of doping impurity (350, fig. 12A) into the substrate to form a memory device, and for further device processing.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to develop the photoresist to provide a patterned photoresist layer over a layer on the wafer; to remove material from the layer where exposed by the patterned photoresist layer; and to subsequently remove the patterned photoresist layer, for the benefits of doping impurity into the substrate to form a memory device, and for further device processing.    

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub 2007/0272151 A1) as applied to claim 9 above, and further in view of Ishii et al (PG Pub 2019/0079395 A1).
Regarding claim 15, Suzuki remains as applied in claim 9.
Suzuki does not teach exposing the photoresist layer includes exposing locations corresponding to multiple instances of the integrated circuit.
In the same field of endeavor, Ishii teaches exposing the photoresist layer includes exposing locations corresponding to multiple instances (figs. 1 and 2), for the benefit of forming trenches with different depths (figs. 1 and 2).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the photoresist layer includes exposing locations corresponding to multiple instances of the integrated circuit, for the benefit of forming trenches with different depths.
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“transferring the wafer to a wafer stepper stage of the wafer stepper; positioning the wafer notch under a Field Image Alignment (FIA) camera of the wafer stepper…; transferring the wafer back to the pre-alignment stage; aligning the wafer using the notch pin; and exposing a photoresist layer on the wafer to ultraviolet light through a photomask” (claim 1) nor
“the loading the wafer on an exposure stage conditional on the notch pin failing to align the wafer on the pre-alignment stage prior to the loading” (claim 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899